     Case 3:20-mc-00007-N-BH Document 4 Filed 02/11/20                                       Page 1 of 2 PageID 28



                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

DAVID FOLKENFLIK; NATIONAL                                       §
PUBLIC RADIO, INC.; EDITH CHAPIN;                                §
LESLIE COOK; and PALLAVI GOGOI,                                  §
          Movants,                                               §
                                                                 §
v.                                                               § Miscellaneous Action No. 3:20-MC-007-N
                                                                 §
CHAPWOOD CAPITAL INVESTMENT                                      §
MANAGEMENT, LLC,                                                 §
        Respondent.                                              § Referred to U.S. Magistrate Judge

                                                            ORDER

          By Order of Reference filed February 4, 2020, before the Court for determination is the Motion

to Compel Chapwood Capital Investment Management, LLC to Comply with Fed. R. Civ. P. 45

Subpoena, filed January 24, 2020 (doc. 1).

          The respondent may file a response and brief containing citations to relevant authorities1 to

the request to transfer no later than noon on Monday, March 2, 2020. The movant may not file a

reply.

          An oral argument has been scheduled for Friday, March 6, 2020, at 9:00 a.m. in courtroom

1566. Unless otherwise ordered, the motion will be determined based on the relevant filings. No

evidence will be received at the oral argument.

          The movant shall serve the respondent with a copy of this order and shall file a certificate of

service attesting to service no later than 5:00 p.m. on February 14, 2020.

          All parties must confirm their attendance at least two days prior to the hearing by

contacting Courtroom Deputy Marie Castañeda at (214) 753-2167. Failure to confirm or to attend



          1
           Local Rule 7.1 of the Local Civil Rules for the Northern District of Texas requires the filing of briefs in support of
most motions. Pursuant to subsection (d), briefs shall contain a “party’s contentions of fact and/or law, and arguments and
authorities.” (emphasis added). Briefs containing authorities greatly assist the Court in making rulings more expeditiously.
   Case 3:20-mc-00007-N-BH Document 4 Filed 02/11/20                  Page 2 of 2 PageID 29



the hearing without obtaining permission of the Court will result in appropriate sanctions.

       SO ORDERED on this 11th day of February, 2020.



                                                      ___________________________________
                                                      IRMA CARRILLO RAMIREZ
                                                      UNITED STATES MAGISTRATE JUDGE
